DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Regarding claim 11, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).






Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-9, 10 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2014/0084945 to Edvardsson.  Edvardsson discloses a transmission line probe (3) for use in a level gauge system (see entire reference, multiple embodiments useable together) configured to determine a filling level and capable of determining a density of a product contained in a container (4), wherein the transmission line probe includes at least one probe line (which can be a twin probe line, i.e. two transmission lines, para 0050 and Fig. 4d) (as recited in instant dependent claim 14) to guide an electromagnetic transmit signal towards and at least partly through the product, and to guide an electromagnetic return signal back from a surface or an interference below the surface of the product; and a plurality of insulating dielectric beads/elements/structures (9a-j, 40) (note: the term “bead” is broadly defined as an element placed/threaded along a string) arranged along the at least one transmission probe line and inherently configured to decrease electromagnetic signal attenuation caused by the product (para . 







Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2014/0084945 to Edvardsson as applied to claim 1 above.  Edvardsson discloses a transmission line probe having all of the elements stated previously.  Edvardsson places no specific size/shape/geometry/dimensions limitations on the plurality of insulating dielectric beads, such as having a height in the range of 5-250 mm or 100-200 mm, as recited in instant dependent claim 11.  It would have been obvious to one having ordinary skill in the art as of the effective filing date to choose any desired size/dimension/height of the plurality of insulating dielectric beads, based on desired signal propagation and reflections desired, which is proportional to the amount/size/height of the insulating dielectric beads, and would only amount to routine experimentation to choose an optimum/desired height, including the ranges recited in instant dependent claim 11.  Furthermore, the instant disclosure fail to recite any criticality to the recited height ranges, that the recited height ranges are employed for a specific engineering or design purpose, and any desired/chosen height would work equally as well.
Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2014/0084945 to Edvardsson as applied to claim 1 above, and further in view of U.S. 2015/0177163 to Edvardsson.  ‘945 to Edvardsson discloses all of the elements of a transmission line probe employed in a radar level gauge system stated previously, including all of the elements and/or method steps recited in instant dependent claim 16 and instant independent claim 17, however, ‘945 to Edvardsson does not explicitly disclose that the radar level system determines a density of the product contained in the container based on the electromagnetic reflector/reflection signals (as recited in instant dependent claim 16 and instant independent claim 17).  ‘163 to Edvandsson discloses a radar level gauge system and method of determining a filling level and a density of a product in a container (see entire reference) based on electromagnetic reflecting signals (see paras 0007, 0015, 0018, 0035).  It would have been obvious to one having ordinary skill in the art as of the effective filing date of the instant invention to determine the density of the product in the container of the radar level gauge system and method disclosed by ‘945 Edvardsson, employing the teachings of ‘163 to Edvardsson, thus allowing for the determination of both levels of the product and density of the product, due to potential changes in both, depending on the material make-up of the product in the container, which can be altered/changed, and which provides an improved system for determining properties of the product kept in the tank/container (see para 0005 of ‘163 to Edvardsson).
Claims 15 and 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2014/0084945 to Edvardsson and U.S. 2015/0177163 to Edvardsson, as applied to claim 17 above, and further in view of U.S. 2010/0156702 to Edvardsson.  ‘945 Edvardsson, and  ‘163 to Edvardsson disclose all of the elements and/or method steps of a radar level gauge system and method of determining a filling level and density of a product within a container stated .
In specific regards to instant dependent claim 15, ‘702 to Edvardsson further discloses that holes (34) can be employed in dielectric (i.e. plastic) elements/beads/reflectors (see Fig. 2d and 2f and paras 0062 and 0064) along a transmission line (3) thus altering/configuring the dielectric constant of the material making up the elements/beads/reflectors.   It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify (increase/decrease) the dielectric constant of one or some of the plurality of dielectric beads of the radar level gauge system and transmission line disclosed by ‘945 Edvardsson, so the local dielectric constant of the dielectric beads can be adjusted to better perform measurements in the local material conditions to be measured in the container (see para 0062).
Allowable Subject Matter
Claims 2, 3, 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner John Fitzgerald whose telephone number is (571) 272-2843.  The examiner can normally be reached on Monday-Friday from 7:00 AM to 3:30 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Nimesh Patel, can be reached on (571) 272-2457.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 



	
	/JOHN FITZGERALD/            Primary Examiner, Art Unit 2861